Citation Nr: 1719303	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-14 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease, status-post laminectomy and bone fusion, of the cervical spine.  

2. Entitlement to an initial evaluation in excess of 20 percent for left upper extremity radiculopathy.  

3. Entitlement to an initial evaluation in excess of 20 percent for right upper extremity radiculopathy.

4. Entitlement to an initial evaluation in excess of 20 percent for degenerative osteoarthritis with disc protrusion of the lumbar spine.

5. Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the femoral nerve of the right lower extremity.

6. Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the sciatic nerve of the right lower extremity.

7. Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the femoral nerve of the left lower extremity.

8. Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the sciatic nerve of the left lower extremity.  

9. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to June 2006, and from March 2008 to December 2009.  He has an additional 6 years of unconfirmed active service, taking place from October 1990 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision, which, among other things, granted service connection for degenerative disc disease of the cervical spine and degenerative osteoarthritis with disc protrusion of the lumbar spine.  That decision was issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that a December 2011 rating decision granted service connection for bilateral upper extremity radiculopathy, secondary to degenerative disc disease of the cervical spine.  A March 2015 rating decision granted service connection for bilateral lower radiculopathy affecting both the femoral and sciatic nerves, secondary to osteoarthritis of the lumbar spine.  While the lower extremity radiculopathy has been incorporated into this appeal as part of the increased lumbar spine rating appeal, the upper radiculopathy has not, and has been adjudicated separately.  Nonetheless, when evaluating diseases and injuries of the spine, the Board must also evaluate any associated objective neurological abnormalities as part of that appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, Note 1 (2016).  As such, the Board has also included the issues of ratings for bilateral upper extremity radiculopathy as part of this appeal.

Finally, the Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part and parcel of any claim for an increased rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran has asserted that his neck and back disabilities affect his ability to maintain employment.  As such, the Board has included entitlement to TDIU in the above listed claims on appeal.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets any further delay in the adjudication of the remaining claims on appeal, recent action by the Court of Appeals for Veterans Claims (Court) requires the Board to issue an additional remand in this matter.  On July 5, 2016, the Court issued a precedential decision in the matter of Correia v. McDonald which involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2016).  The Court's holding implies that all range of motion testing must include active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, and must be compared to the opposite joint, when possible.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran was most recently afforded a VA examination of his cervical and lumbar spine disabilities in April 2014.  Unfortunately, that examination did not meet the criteria set forth in Correia.  Specifically, although the examination reported range of motion in degrees before and after repetitive motion, it is not specified if those findings were conducted in active or passive motion.  Further, particularly with regard to the lumbar spine, it was not specified whether range of motion testing was conducted in weight bearing or non-weight bearing motion.  Therefore, on remand, the Veteran should be afforded a VA examination which complies with the holding in Correia.  

Likewise, because the neurological disabilities on appeal are secondary to the spine claims being remanded, and because the outcome of those examinations may have a direct bearing on the TDIU claim, the Board must remand those issues as intertwined.  

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in his possession which may be relevant to his issues on appeal or notify VA of any private treatment records which it may assist the Veteran in obtaining.  The RO should associate with the claims file any outstanding private or VA treatment records known to exist.  

2. Schedule the Veteran for a new VA examination of his cervical and lumbar spine disabilities.  The complete claims file should be made available to the examiner selected to conduct the examination.  

The examiner should provide a complete description of the Veteran's right and left knee disabilities, to include degrees of motion, or the existence of ankylosis, if found.  Additional limitation of motion due to pain, weakness, fatigability, or incoordination should be reported (that determination must be expressed in terms of degrees of additional limitation of motion).  The examiner is also requested to provide a thorough description of any associated neurological abnormalities associated with the cervical and lumbar spine disabilities, to include the service-connected radiculopathy affecting the ulnar, sciatic, and femoral nerves.  The examiner should provide a complete description of the Veteran's various disabilities on appeal and state how they affect his ability to obtain and maintain gainful employment.  

All findings must include range of motion testing in active motion and passive motion as well as weight bearing and non-weight bearing motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit on appeal should remain denied or not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




